Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2, 6, 12 and 18 have been cancelled.  Claims 1, 3-5, 7-11, 13-17 and 19-24 are pending.

Election/Restrictions
Claims 11, 13, 14 and 17 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention 1 (Group I); claims 1-10, 15-16, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 17, 2019.

Claim Interpretation
The definition of shroud is “something that covers, protects, or screens; veil; shelter.”  See Webster’s New World Dictionary.
The definition of surround is “to cause to be encircled on all or nearly all sides.”  See Webster’s New World Dictionary.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 3-5, 7-10, 15-16 and 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 states that the shroud is made of a rigid non-collapsible material.  There is no support for stating “non-collapsible.”  Claim 1 is not supported by the original disclosure.
Claim 5 is similarly claimed and claim 5 is not supported by the original disclosure.
This is a new matter rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 16 specify that the glassware article has a stem.  However, the apparatus of claim 1 doesn’t include a glassware article because “for protecting a glassware article” is the limitation.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 15 and 16 fail to further limit the apparatus and system, respectively.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3-5, 8-10, 23 and 24 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Park (US 2015/0129002).
Park discloses a washing/dishwashing apparatus that is convertible to a spin-drying apparatus.  Figure 2 discloses a configuration (configuration A) wherein two rectangular racks 50 are placed in a stacked arrangement within the washer apparatus while Fig. 3 discloses a configuration (configuration B) with a spin dry tub 300 mounted within the washer apparatus.
Park discloses an apparatus (racks 50 and/or spin dry tub 300) for protecting a glassware article, comprising: a shroud (each rack or spin dry tub) having an opening (upper end opening of rack or tub) at one end to receive said glassware article and having sides that are configured to surround said glassware article, wherein the opening forms a continuous perimeter at said one end, wherein said shroud has at least one perforation (openings in framework or apertures in tub) on a side thereof and at least one perforation on a top (opening in sidewall on top half of rack or tub) thereof, and wherein said shroud is made of a rigid non-collapsible material that is able to withstand water, soap, and heat processes of a dishwasher.
Re claim 3, shroud (spin dry tub 300) is cylindrical in shape.
Re claim 4, shroud (rectangular rack 50) is polygonal in shape.
Re claim 5, Park discloses a system comprising a plurality of shrouds (any two of racks 50 and tub 300).
Re claims 8 and 10, the plurality of shrouds are two racks 50, each being polygonal in shape.  The shrouds are similar in shape and stackable.

Re claim 23, the apparatus (shroud) is for protecting only one glassware article.
Re claim 24, the apparatus having only one shroud.

Claim(s) 1, 4, 5, 8-10, 15, 16, 19, 21, 23 and 24 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by McCauley (US 2015/0129002).
McCauley discloses an apparatus (wire framework 10) for protecting a glassware article (glassware/stemware 38), comprising: a shroud (wire framework 10) having an opening at one end (open front end 16 or open back end 18) to receive said glassware article and having sides (sloping opposite sides 20) that are configured to surround said glassware article, wherein the opening forms a continuous perimeter at said one end, wherein said shroud has at least one perforation (opening in framework) on a side thereof and at least one perforation (opening in framework) on a top thereof, and wherein said shroud is made of a rigid non-collapsible material that is able to withstand water, soap, and heat processes of a dishwasher (see column 1, lines 36-40).
Re claim 5, McCauley discloses a system comprising a plurality of shrouds (stacked pair of shrouds as shown in Fig. 2 or any two of different shrouds shown in Fig. 1, 4, 5 and 6).
Re claim 9, shrouds (any two of different shrouds shown in Fig. 1, 4, 5 and 6) are different sizes in width and height.

Re claims 19 and 21, the apparatus and system comprise tabs (stringers 30 on an inside surface of each shroud; four as shown in Fig. 1).
Re claim 23, the apparatus (shroud) is for protecting only one glassware article.
Re claim 24, the apparatus having only one shroud.

Claim(s) 1, 4, 19, 20, 23 and 24 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Godehardt et al. (US 2013/0327366) (Godehardt).
Godehardt discloses an apparatus (dishwasher basket 10) for protecting a glassware article, comprising: a shroud (basket 10) having an opening at one end (upper end opening) to receive said glassware article and having sides that are configured to surround said glassware article, wherein the opening forms a continuous perimeter at said one end, wherein said shroud has at least one perforation (opening in framework) on a side thereof and at least one perforation (opening in framework on the top half of the basket immediately below uppermost wire of basket) on a top thereof, and wherein said shroud is made of a rigid non-collapsible material that is able to withstand water, soap, and heat processes of a dishwasher.
Re claims 19 and 20, the apparatus comprises tabs (sleeves 36 and 44 made of polypropylene or plastic).
Re claim 23, the apparatus (shroud) is for protecting only one glassware article.
Re claim 24, the apparatus having only one shroud.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of McCauley.
Park discloses in Fig. 2 upper and lower racks 50 as a teaching of providing more than one shroud, Park discloses a separator plate 340 within tub 300 which is useful in creating more than one layer of items within a tub 300 and Park discloses that the tub is cylindrical in shape.  However, Park doesn’t disclose plural shrouds that are each cylindrical.  McCauley teaches directly stacking of shrouds one on top of the other in Fig. 2 of McCauley.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the two layers of items with a separator plate configuration to have two shrouds of cylindrical shape stacked and spacing the two layers.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Godehardt.
Park discloses the tabs but doesn’t specify any material of which the tabs are formed.  Godehardt teaches plastic and rubber tab materials.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the material to be 
Response to Arguments
Applicant’s arguments, see remarks, filed March 10, 2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park, McCauley and Godehardt.
Applicant’s request for an interview is denied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sjc
/STEPHEN J CASTELLANO/Primary Examiner, Art Unit 3733